Citation Nr: 1640676	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  09-21 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as secondary to ionizing radiation.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for general arthritis involving multiple joints, to include as secondary to service-connected osteoarthritis, degenerative disc disease (DDD) status post microdiskectomy of the lumbar spine.

4.  Entitlement to an increased evaluation in excess of 10 percent for shin splints, right lower extremity.

5.  Entitlement to an increased evaluation in excess of 10 percent for shin splints, left lower extremity.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to April 1988.

This appeal comes before the Board of Veterans' Appeals (Board) from combined rating decisions in June 2008, July 2010, and June 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Montgomery, Alabama, with current jurisdiction transferred to the latter, in which the RO denied the claims on appeal.  The Veteran filed a notice of disagreement (NOD) for the June 2008 decision in August 2008; for the July 2010 decision in October 2010; and for the June 2012 decision in July 2012.  The Veteran was provided a statement of the case (SOC) for the June 2008 decision in April 2009; for the July 2010 decision in May 2013; and for the June 2012 decision in December 2013.  The Veteran perfected his appeal with regard to these claims with the timely submission of VA Forms 9 (Substantive Appeal) for the June 2008 decision in June 2009; for the July 2010 decision in June 2013; and for the June 2012 decision in December 2013. 

The Veteran participated in a Board hearing in June 2015.  A transcript is of record and has been reviewed.

This claim was previously before the Board in August 2015, at which time the issues of entitlement to service connection for an acquired psychiatric disability, to include PTSD, schizophrenia with psychosis, depression, insomnia, and memory loss; a skin condition; general arthritis involving multiple joints, bilateral knee arthritis; bilateral hearing loss; and tinnitus; as well as entitlement to an increased evaluation for shin splints and entitlement to a TDIU were all remanded for additional development.  On remand, the RO granted service connection for an acquired psychiatric disability, to include PTSD, schizophrenia with psychosis, depression, insomnia, and memory loss; bilateral knee arthritis; and tinnitus.  As such, those issues are no longer before the Board as they are determined to be resolved in full.  However, the remaining issues of entitlement to service connection for a skin condition; generalized arthritis of multiple joints; bilateral hearing loss; as well as entitlement to an increased evaluation for shin splints and entitlement to a TDIU have returned to the Board for further adjudication.

Although the RO issued a September 2015 rating decision in which it bifurcated the Veteran's shin splints disability into two separate disabilities corresponding to the left and right shins respectively as directed by the Board in its August 2015 decision, and such resulted in a separate additional 10 percent rating, the Board finds that higher evaluations are still warranted.  It is noted that applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As, there are higher evaluations available for the service-connected left and right shin splints, the Veteran's claim is still in controversy and shall continue to be adjudicated by the Board.  The title on the caption page has been amended to reflect these findings, to include the bifurcation of the Veteran's disability.

Last, there are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issues of entitlement to service connection for a skin condition; generalized arthritis of multiple joints; bilateral hearing loss; as well as entitlement to an increased evaluation for shin splints and entitlement to a TDIU will be addressed in this decision.  The issues of entitlement to an earlier effective date (EED) prior to May 25, 2007, due to a clear and unmistakable error (CUE) for the grant of service connection for osteoarthritis, degenerative disc disease (DDD) status post (s/p) microdiskectomy of the lumbar spine and an EED prior to May 6, 2014, for service connection for left and right lower extremity radiculopathy as secondary to the service-connected disability of osteoarthritis, DDD s/p microdiskectomy of the lumbar spine, will be addressed in a separate decision.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to increased evaluations for shin splints and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative medical evidence of record does not show that the Veteran's skin disability manifested by a rash with papules is the result of any event, injury, or disease in military service.

2.  The probative medical evidence of record does not show that the Veteran's bilateral hearing loss is the result of any event, injury, or disease in military service, to include conceded exposure to acoustic trauma.

3.  The probative medical evidence of record does not show that the Veteran's generalized arthritis of multiple joints, to specifically include the bilateral shoulder and bilateral hips, to include as secondary to the Veteran's service connected osteoarthritis, DDD s/p microdiskectomy of the lumbar spine is the result of any event, injury, or disease in military service or other service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307. 3.309 (2015).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for service connection for generalized arthritis of multiple joints have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and medical or lay evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  This notice must be provided prior to the initial adjudication of a claim by the RO.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in August 2007 advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The notice letter also provided notice of the evidence and information necessary to establish a disability rating and effective date in accordance with the court's ruling in Dingess.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining the relevant records pertinent to matter herein decided.  The pertinent evidence associated with the claims consists of the service treatment records, private treatment records, VA treatment records, reports of private and VA examinations, and the Veteran's statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist the Veteran in obtaining the relevant records.

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A review of the claims file also shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377   (2002).

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Service connection may be established for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected condition proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310(a)-(b).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Certain chronic diseases, such as arthritis and sensorineural hearing loss (i.e., organic disease of the nervous system), may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of an evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that as an alternative to the nexus requirement, service connection for a chronic disease listed under 3.309(a) may be established through a showing of continuity of symptomatology since service).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Skin

The Veteran contends that he currently suffers from a skin disability, manifested as a rash with papules that is the result of military service.  In particular, the Veteran has testified that he was exposed to ionizing radiation in military service and believes this to be the cause of his skin condition.  In this regard, the Veteran has provided that he was exposed to ionizing radiation via performing duty as an "Assembler" (See DD 214) while stationed in Greece.  

The Veteran's personnel records show that he was assigned to the 18th US Army Field Artillery Detachment, which has been shown to have been stationed at Argyroupolis, Greece and maintained a nuclear arsenal as part of the North Atlantic Treaty Organization (NATO) from the time that the Veteran was stationed there until 1989.  See William M. Arkin and Richard W. Fieldhouse, Nuclear Battlefields - Global Links in the Arms Race (1985); http://www.haf.gr/en/structure/units/ata/
 units/350pkb.asp (2015).  Additionally, the Veteran's service treatment records reflect a DA Form 4515, Personnel Reliability Program Record Identifier, which stated that "This Individual Functions in a Nuclear Duty Position."

A review of the Veteran's service treatment records was absent for any showing of complaints or treatment for any skin disabilities.  There was further no showing of any skin disabilities within one year of the Veteran's discharge from military service.

A review of the Veteran's outpatient treatment records show that the Veteran has been treated for a rash manifested by papules in February 2009, June 2009, and July 2009.  There was no discussion of etiology of these conditions or relationship to military service, to include exposure to ionizing radiation.

The Veteran was provided with a VA general examination in May 2012.  At the examination, upon review of the claims file, subjective interview, and objective testing, the VA examiner determined that the Veteran did not currently have any diagnosable skin disability or symptoms.  No opinion regarding etiology was provided.

The Veteran was provided with an additional VA skin examination in November 2015.  At the examination, upon a review of the claims file, subjective interview, and objective testing, the VA examiner diagnosed the Veteran with nonspecific skin eruptions.  The Veteran described the skin disability as "bumps on my hands, and sometimes they would leak."  The rash progressed to knees, elbows, neck, and genitals.  The Veteran states that he was not provided a diagnosis during service.  He further stated that a biopsy was performed after military, however, no diagnosis was provided.  The Veteran describes current symptoms as blisters that itch with bleeding due to scratching and that "they pus up every couple of months that last months."

The examiner opined that the Veteran's skin condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support, the examiner provided that ionizing radiation is energy that travels through space as electromagnetic waves or a stream of fast moving particles.  In the workplace, the sources of ionizing radiation are radioactive substances, nuclear power plants, x-ray machines, and nuclear devices used in medicine, research, and industry.  Commonly encountered types of radiation are alpha particles, beta particles, and gamma rays.  Alpha particles have very little penetrating power and pose a risk only when the radioactive substance is deposited inside the body.  Beta particles are more penetrating than alpha particles and can penetrate the outer body tissues causing damage to the skin and the eyes.  Gamma rays are highly penetrating and can cause radiation damage to the whole body.  The probability of radiation-induced disease depends on the accumulated amount of radiation dose.  The main health effects of ionizing radiation are cancers in exposed persons and genetic disorders in the children, grandchildren and subsequent generations of the exposed parents.  The fetus is highly sensitive to radiation-induced abnormalities.

Two studies have looked at death rates in areas of high natural background
radiation.  One study in China compared an area with average radiation
exposure of 2.31 mSv/y (231 mrem/y) with a similar area with only 0.96 mSv/y
(96 mrem/y) average exposure (9).  The cancer mortality rate was lower in the
high-background group, but this difference was statistically significant only
in the 40 year to 70 year age group (i.e., those who had the greatest lifelong
exposure to high background levels of radiation).  A study in India showed an
inverse correlation between background radiation levels and cancer incidence
and mortality.

Evidence based literature has been accessed.  The examiner further noted that he has been unable to establish any long term possible links between skin condition (aside from cancer), and the use of ionizing radiation.  Therefore he opined that it is less likely than not that condition is caused by or due to military service, as the Veteran did not have any type of skin cancer.

Bilateral Hearing Loss

The Veteran contends that he currently suffers from bilateral hearing loss that is the result of military service.  In this regard, the Veteran has stated that he noticed hearing loss while he was serving, but that he never brought it to medical providers' attention, as it was not as bad as it is currently.

A review of the Veteran's  service treatment records has been conducted.  There was no evidence of complaint, treatment, or diagnosis of bilateral hearing loss.  On a June 1987 audiogram, pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        0
        0
        0
        0
        10
LEFT
        0
        5
        5
        5
        5

In an additional in-service audiogram, pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        0
        0
        0
        5
        5
LEFT
        10
        0
        0
        0
        0

The Board notes that these audiograms do not reveal evidence of hearing loss for VA purposes.  38 C.F.R. § 3.385.

A review of the Veteran's outpatient treatment records shows that the Veteran has been seen for complaints of a history bilateral hearing loss throughout the appeals period, dating back to 2006.  However, a further review of the Veteran's post-service outpatient treatment records does not reveal any audiometric values that are sufficient for rating purposes.

The Veteran was provided with a VA examination in June 2010 for his hearing loss and tinnitus claims.  However, it is noted that the VA examiner stated that he was unable to complete the examination of the Veteran due to the Veteran's lack of participation on account of a psychiatric episode.  As such, the examiner was unable to provide an opinion regarding either bilateral hearing loss or tinnitus.

The Veteran was provided with an additional VA examination in September 2015.  Upon review of the claims file, objective testing, and subjective interview, it was noted that the Veteran was diagnosed with bilateral sensorineural hearing loss for VA purposes.  The VA examiner opined that it is less likely than not that hearing loss is due to military noise exposure.  The examiner provided that there was no threshold shift in hearing during service and there is no evidence either from the record or from scientific literature that would link the delayed onset of hearing loss to noise exposure during military service.

Arthritis

The Veteran contends that he currently suffers from generalized arthritis concentrated in the bilateral hips and shoulders that is related to military service.  In this regard he has indicated that his condition is the result of his service-connected lumbar spine.  The Veteran testified at the 2015 Board hearing that he has been told by doctors that he currently suffers from "overuse syndrome" affecting his bilateral shoulders and bilateral hips as a result of using a cane to compensate for the functional impairment caused by his service-connected lumbar spine.

A review of the Veteran's service treatment records has been conducted.  There was no evidence of complaint, treatment, or diagnosis of arthritis of the bilateral shoulders or hips, to include any injuries noted to the shoulders or hips.  This is despite the fact that the Veteran was shown to be treated on numerous occasions for complaints of foot and back pain.  The evidence of record also fails to show this disability was first diagnosed to a compensable degree within one year following separation from service.

A review of the Veteran's outpatient treatment records show that the Veteran has been diagnosed with moderate degenerative changes in the right shoulder via x-ray in May 2011, degenerative joint disease of the bilateral hips via x-ray in January 2014, and mild degenerative changes of the left shoulder with rotator cuff syndrome via x-ray in May 2014.  Although the Veteran has indicated that his private treatment providers have suggested a link, there is no indication of such opinion in the current medical evidence of record

It is also noted that the Veteran has a currently service-connected lumbar spine disability to which he claims his general arthritis is related.

The Veteran was provided with a VA examination for his shoulders and hips in October 2015.  Upon review of the claims file, objective testing, and subjective interview, the VA examiner noted that the Veteran had a diagnosis of degenerative joint disease of the bilateral hips and degenerative arthritis of the bilateral shoulders.  The Veteran ascribed both of these conditions to compensating for his back when he used his walker.  The examiner opined that these conditions were less likely than not the result of military service.  In support, the examiner provided that the claims file did not show any evidence of injury, treatment, incident, or environmental conditions that may have resulted in injury, or injury that would have caused or resulted in joint disease, or aggravated joint disease.  Evidence based literature does not support that minor acute injuries such as strains result in long-term disabilities or degenerative joint disease.  Therefore, examiner opines that joint condition of the hips or shoulders is less likely than not caused by or due to military service.  

In regard to the claim of secondary service-connection to the lower back, it was noted that the diagnosis of overuse syndrome is largely clinical.  Overuse syndromes are simply the result of stresses and repetitive micro trauma outpacing the body's ability to heal after an injury.  Overuse syndrome is a disorder where a certain part of the body is damaged by repeatedly overusing it or subjecting
it to too much stress.  Common overuse conditions include tendonitis,
bursitis, carpal tunnel syndrome, patellofemoral pain syndrome, and plantar fasciitis.  Imaging of the lumbar spine in 2010 showed mild lumbar spine facet arthropathy.  However, imaging of the right shoulder in 2011 showed moderate degenerative joint disease with extensive edema associated with joint
suggests acute inflammation.  Imaging of the right knee showed mild chondromalacia in 2011 with subsequent radiologic studies revealing chondromalacia bilaterally, which is considered an overuse condition.  The examiner found that the 2011 bilateral knee condition was within close proximity to the 2010 mild low back condition at which time the Veteran was not using crutches or reported as experiencing any alteration in gait.  Therefore, this decreased the likelihood that back or shoulder condition was related to the low back condition.  Imaging of the right hip in 2014 revealed a right hip labral tear with degenerative joint disease.  Labral tears are caused by trauma, structural abnormalities, and repetitive motions.  Degenerative joint disease may be caused by overuse, injury, or aging.  Based on the claims file, rather than a history of overuse, the examiner found more of a sedentary history.  The claims file also fails to reveal an injury, an injury causing incident, or an environment that would have resulted in an injury to the said joints that was repeatedly injured or failed to healed due to overuse.  The Veteran is considered credible to report details of claimed conditions and his wife was present and considered credible as well.  An evaluation of the shoulders, hip alignment and rotation, muscle development, tightness in the hamstrings and iliotibial band, and foot mechanics were included in the examination.  The examination was essentially normal.  Therefore examiner opines that it is less likely than not that condition of the hips or shoulder are caused by or due to overuse  secondary to service-connected back condition.

Analysis

Skin

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a skin disability.  

The Board notes that the Veteran has a current disability, variously diagnosed as a rash manifested by papules and nonspecific skin eruptions.  Additionally, the Board finds that, via the Veteran's competent and credible lay statements, he has provided an indication of an in-service injury by way of possible exposure to ionizing radiation via performing duty as an "Assembler" (See DD 214) while stationed in Greece.  The Veteran is competent to provide such accounts of working around nuclear weapons as such accounts require first-hand knowledge.  Additionally, he is found to be credible as his statements have remained consistent throughout the record as well as been supported by his service personnel records.  His personnel records show that he was assigned to the 18th US Army Field Artillery Detachment, which has been shown to have been stationed at Argyroupolis, Greece and maintained a nuclear arsenal as part of the NATO from the time that the Veteran was stationed there until 1989.  See William M. Arkin and Richard W. Fieldhouse, Nuclear Battlefields - Global Links in the Arms Race (1985); http://www.haf.gr/en/structure/units/ata/units/350pkb.asp (2015). 
Additionally, the Veteran's service treatment records reflect a DA Form 4515, Personnel Reliability Program Record Identifier, which stated that "This Individual Functions in a Nuclear Duty Position."

Thus, the issue turns upon a finding of nexus between the claimed in-service ionizing radiation exposure and the later development of a skin disability.  In this regard, the Board notes that claims based upon ionizing radiation exposure in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed veteran" is one who participated in a radiation-risk activity. " Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(i), (ii) (2015).  The term "onsite participation" means during the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  For tests conducted by the United States, the term operational period for Operation CROSSROADS means the period of July 1, 1946 to August 31, 1946.  38 C.F.R. § 3.309(d)(3)(v)(B).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

As noted above, the Veteran's service personnel records and service treatment records indicate that the Veteran participated in the maintenance of nuclear weapons during his active duty service.  Accordingly, the Veteran meets the criteria to establish that he is a radiation-exposed veteran.  However, a skin disability without evidence of cancer is not among the specific listed diseases eligible for the service connection presumption under 38 U.S.C.A. § 1112(c)  or 38 C.F.R. § 3.309(d).  Here, it is noted via the results of the Veteran's 2015 VA examination that he does not have a diagnosis of any skin cancer.  Therefore, the first avenue of recovery is not for application.

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that other listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service-connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.

38 C.F.R. § 3.311  does not provide presumptive service connection for radiogenic disease but provides special procedures to help a Veteran prove his claim on a direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307  or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).  When it has been determined that a Veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the VA Under Secretary for Benefits for further consideration.  The Under Secretary for Benefits is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the Under Secretary for Benefits determines that there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311.

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3)  and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311  if he suffers from a "radiogenic disease" and claims exposure to ionizing radiation in service.  38 C.F.R. § 3.111(b).  Here, the 2015 VA examiner did not find that the Veteran's skin disability was a radiogenic disease based upon established medical research and knowledge.  Rather, it was noted that the only skin conditions that could be found to be such radiogenic conditions were skin cancers, for which the Veteran has not been diagnosed.  Therefore there is no basis for any further consideration under the second avenue.

Regarding the third avenue of recovery, the Veteran may also establish service connection for his skin disability directly under 38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The fact that the Veteran is not entitled to presumptive service connection as a result of exposure to ionizing radiation under 38 C.F.R. §§ 3.309  and 3.311 does not preclude an evaluation as to whether the Veteran is entitled to service connection under 38 C.F.R. § 3.303.

The only probative medical evidence in regard to the issue of direct service connection of the Veteran's skin disability is provided via the 2015 VA skin examination.  Here, the examiner is found to be both competent and credible, as she was a licensed medical professional and provided a thorough opinion with supported rationale.  Upon reviewing the particulars of the Veteran's case and applying such facts to the established medical research regarding different types of occupational ionizing radiation exposure, the examiner found that it was less likely than not that the Veteran's skin disability, which did not include skin cancer, was related to any in-service event, injury, or illness.   This was supported by the fact that medical research has not shown the development of any skin disability, other than skin cancer, due to ionizing radiation exposure.

The only other evidence in the claims file supporting the existence of a skin disability that has been caused or aggravated by military service is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).   However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or dermatology more particularly, and that he is merely speculating as to whether he has a skin disability that is related to his military service.  In this regard, he is not competent to diagnose or provide an etiology for a skin disability, as such diagnosis or nexus requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The Veteran may be able to describe the subjective manifestations of his skin disability, but the Board finds the VA opinion that any skin disability that the Veteran currently experiences is not due to military service or ionizing radiation more probative.  The Veteran's statements are outweighed by the medical evidence of record, specifically the 2015 VA examination. 

Accordingly, service connection is not warranted for a skin disability.  In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53. 

Bilateral Hearing Loss

As the evidence shows that there is a current disability, based upon the Veteran's diagnosis of bilateral hearing loss in the 2015 VA examination, and an in-service incurrence, via conceded exposure to noise via his MOS as Assembler in an artillery unit working amongst loud equipment and artillery fire, the issue thus turns upon whether there is probative evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

In this regard, as discussed above, the Veteran's service treatment records are silent for any discussion of the symptoms or diagnosis of hearing loss, to include no indication of any significant hearing threshold shifts.  Importantly, the first medical evidence of any kind referring to any problem with hearing loss in the claims file was in 2006, nearly 18 years after his last discharge from military service.  Although the Board notes that the Veteran has provided statements that he did experience hearing loss in service, this still does not address the absence of such records in military service.  The Board finds the silence regarding any such problems in the service treatment records to be compelling.  The Board may weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part, and second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. at 440.  

Here, it appears that the Veteran's service treatment records are in fact complete, as there are copies of entrance and exit examinations, immunizations, dental records, and treatment records, including complaints of musculoskeletal injuries to the feet and back.  In that regard, it would seem reasonable to expect that, had the Veteran actually suffered hearing loss in service, he would have brought it to the attention of medical professionals as he did in the case of his feet and back.  

Therefore, under the standards established by 38 C.F.R. § 3.385, there is no indication of a bilateral hearing loss "disability" during service or at separation.  Rather, the evidence, as described by the 2015 VA examiner, shows the Veteran with normal hearing during service, with no indication of any threshold shift that would be indicative of hearing loss due to acoustic trauma.

In sum, the evidence does not establish an in-service significant hearing threshold shift which would be ordinarily expected had the Veteran developed this condition due to acoustic trauma in the military service.  Additionally, despite the Veteran's contention that he experienced hearing loss during military service, the most probative evidence of record is the 2015 VA examination.  In this regard, the VA examiner essentially indicated that hearing damage occurs close in proximity to the time of the acoustic trauma, and as such, it is more likely that the Veteran developed his current condition later.  Thus, the VA examiner did not find that the in-service noise exposure damaged the Veteran's hearing, but rather found that any hearing loss experienced over the years and currently were due to post-service events.  As there was no in-service hearing damage, no question of delayed onset hearing loss is presented.  The Board finds the VA opinion persuasive because of the VA examiner's expertise in evaluating hearing disorders and because the opinion is based on sound medical principles.  In so finding, the Board finds the Veteran's assertion that he developed bilateral hearing loss that was the result of in-service acoustic trauma during service not credible and persuasive because the assertion is not likely on the grounds of sound medical principles.  See Woodruff v. Shinseki, No. 09-4378, 2011 WL 1807431, at *2 (Vet. App. May 11, 2011) (unpublished single-judge disposition) ("[The veteran] misunderstands the scope of Hensley 's holding.  Hensley  does not purport to limit medical opinions, but only restricts the Board from denying service connection based solely upon a finding of normal hearing at separation. . . . [The veteran] cites no case law that precludes a medical professional from considering the fact that a veteran left service with normal hearing when assessing whether a later diagnosed hearing loss is related to service . . ."). 

In regard to the issue of continuity of symptomology, as the Veteran's condition is contemplated by 38 C.F.R. § 3.309 and would be subject to consideration in accordance with Walker, 708 F.3d at 1331, in light of the above VA opinion, there is no credible evidence of continuity of symptomatology. 

The only other evidence in the claims file supporting the existence of bilateral hearing loss that has been caused or aggravated by military service is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  Barr, 21 Vet. App. at 308-10.   However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or audiology more particularly, and that he is merely speculating as to whether he has bilateral hearing loss that is related to his military service.  In this regard, he is not competent to diagnose hearing loss, as such diagnosis requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The Veteran may be able to describe loss of hearing, but the Board finds the VA opinion that any hearing loss the Veteran currently experiences is due to post-service events more probative.  The Veteran's statements are outweighed by the medical evidence of record, specifically the 2015 VA examination. 

Accordingly, service connection is not warranted for bilateral hearing loss.  In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53. 

Arthritis

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for generalized arthritis of the bilateral hips and shoulders, so the appeal must be denied. 

The Board finds that the Veteran's claim does not meet the requirements for service connection.  The medical evidence of record shows that the Veteran does have a current disability of degenerative arthritis of the bilateral hips and feet as shown by the outpatient treatment records and 2015 VA examination.  The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, there is no evidence that the Veteran complained of symptoms of this condition or was diagnosed during military service.  

In this regard, as discussed above, the Veteran's service treatment records are silent for any discussion of the symptoms or diagnosis of any events, injuries, or illnesses involving the Veteran's hips or shoulders, to include arthritis.  Importantly, the first medical evidence of any kind referring to any problem with arthritis in the claims file was in 2009, nearly 21 years after his last discharge from military service.  The Board finds the silence regarding any such problems in the service treatment records to be compelling.  The Board may weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  See Kahana, 24 Vet. App. at 433 n.4.  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part, and second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. at 440.  

Here, it appears that the Veteran's service treatment records are in fact complete, as there are copies of entrance and exit examinations, immunizations, dental records, and treatment records, including complaints of musculoskeletal injuries to the feet and back.  In that regard, it would seem reasonable to expect that, had the Veteran actually suffered injuries to his hips or shoulders in service, he would have brought it to the attention of medical professionals as he did in the case of his feet and back.  

Therefore, there is no indication of arthritis or injuries of the hips or shoulders during service or at separation.  Rather, the evidence, as described by the 2015 VA examiner, shows the Veteran with degenerative joint disease of the bilateral hips and shoulders that appears to have developed many years after service.  As such, the issue of nexus does not even materialize in regard to direct service connection.

In regard to the issue of continuity of symptomology, as the Veteran's condition is contemplated by 38 C.F.R. § 3.309 and would be subject to consideration in accordance with Walker, 708 F.3d at 1331, in light of the above VA opinion, there is no credible evidence of continuity of symptomatology. 

Turning to the issue of secondary service connection to the Veteran's service-connected lumbar spine, the Board finds that the preponderance of evidence is also against the Veteran's claim, so the appeal must be denied.  The Veteran is shown to have a service-connected lumbar spine, upon which he has contended an etiological relationship to his bilateral hip and shoulder arthritis exists.  Therefore, the appeal as to these claims turns upon a finding of nexus between the claimed condition and the Veteran's service-connected condition on a secondary basis.  See Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310(a). 

Here, the only probative medical evidence of record which discusses an etiological relationship with between the Veteran's lumbar spine and his bilateral hip and shoulder arthritis has found, via the 2015 VA examinations, that it is less likely than not that the hip and shoulder arthritis was caused by or aggravated by the service-connected condition.  In support it was noted that, although the Veteran had claimed that his doctors told him these conditions were related via "overuse syndrome," there was no actual evidence of such overuse in the Veteran's particular case.  Rather, it had been shown via various imaging reports from the Veteran's medical history around the time of his back injury that he had actually had less use than normal rather than overuse of his hips and shoulder within the context of his back.  As such, it made it less likely that the Veteran's back had led to any effects on the development of any arthritis in his hips and shoulders.

The only other evidence in the claims file supporting the existence of generalized arthritis of the hips and shoulders that has been caused or aggravated by military service or the Veteran's service-connected lumbar spine is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  Barr, 21 Vet. App. at 308-10.   However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or orthopedics more particularly, and that he is merely speculating as to whether he has generalized arthritis of the hips and shoulders that is related to his military service, to include his service-connected lumbar spine.  In this regard, he is not competent to diagnose degenerative arthritis of the hips or shoulders and determine etiologies, as such diagnoses and etiologies require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The Veteran may be able to describe the effects of his arthritis, but the Board finds the VA opinion that any degenerative arthritis that the Veteran currently experiences is due to post-service events more probative.  The Veteran's statements are outweighed by the medical evidence of record, specifically the 2015 VA examination. 

Accordingly, service connection is not warranted for degenerative arthritis of the bilateral hips and shoulders.  In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53. 


ORDER

Entitlement to service connection for a skin disability, to include as secondary to ionizing radiation, is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for general arthritis involving multiple joints, to include as secondary to service-connected osteoarthritis, degenerative disc disease status post microdiskectomy of the lumbar spine, is denied.



REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claims.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Here, a review of the claims file revels that the RO did not complete the requested development for the issues of entitlement to an increased evaluation for the Veteran's shin splints or entitlement to a TDIU.

In its August 2015 Remand, the Board directed the RO to provide the Veteran with a new VA examination to ascertain the current severity of his service-connected shin splints in accordance with Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)) (Finding that VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.)  To date no such examination has been provided.  As such, with regard to the Veteran's shin splints, the Board finds that the RO failed to complete the requested development and, therefore, the claim must be returned for compliance with the original order to provide a VA examination.

Additionally, the Board found that the issue of TDIU was inextricably intertwined with the issue of the increased rating for the Veteran's shin splints, in accordance with Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, the failure to complete the development in regard to the shin splints also led to a failure to comply with the Board directive that the issue of TDIU be readjudicated upon a new examination and readjudication of the issue of shin splints.  Furthermore, the Board notes that the Veteran has submitted the results of a private social and industrial survey dated September 2015 that has not been reviewed or considered within the context of the Veteran's employability.  Accordingly, upon completion of the development for the Veteran's shin splints, consideration of this social and industrial survey should also be afforded in readjudicating the Veteran's TDIU claim.

Last, the Board notes that, in regard to the aforementioned claims, in addition to the failure to complete the requested development, it appears that no further adjudication has been conducted.  Namely, the record is absent for any indication of any additional rating decisions or SOCs on these matters.  The absence of the submission of a supplemental statement of the case (SSOC) upon completion of development directed by the Board is a material defect necessitating remand.  See 38 C.F.R. § 19.31(b)(2).  Therefore, a remand is necessary to send the Veteran a copy of an SSOC adjudicating these issues.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A  (West 2015); 38 C.F.R. § 3.159(c)  (2015); Bell v. Derwinski, 2 Vet. App. 611, 613   (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be scheduled for a VA examination with an appropriate provider to determine the current severity of  his service-connected left and right shin splints. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay statements regarding worsening of symptoms.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall, 11 Vet. App. 268.
 
4. After completing the development for the Veteran's shin splints, the issue of entitlement to TDIU should be readjudicated, to specifically include a review of the September 2015 private social and industrial survey and any other development that it may deem to be pertinent.

5. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


